Citation Nr: 1635111	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-12 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida



THE ISSUE

Entitlement to payment or reimbursement of medical expenses for treatment provided at Calhoun Liberty Hospital on January 18, 2011, to include on the basis of prior VA authorization.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to December 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida.

The Veteran was scheduled for a videoconference hearing before the Board in March 2015; however, he cancelled his request in a telephone conversation with the RO that same month and has not requested that the hearing be rescheduled.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

This appeal was processed via a paper claims file and Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.  The VBMS and Virtual VA claims file contain documents that are either duplicative of the evidence in the paper claims file or not relevant to the issue on appeal, with the exception of verification of the Veteran's service, the VA Form 21-22 for his representative, the most recent rating decision showing the current service-connected disabilities, a February 2015 hearing letter, and a July 2016 written appellate brief, all in VBMS.


FINDINGS OF FACT

1.  On January 18, 2011, the Veteran received treatment at Calhoun Liberty Hospital for a recurrence of his intermittent right eye blindness, a nonservice-connected disability.

2.  The Veteran has permanent and total service-connected disability based on his award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective from August 15, 2005.  

3.  The medical treatment provided to the Veteran on January 18, 2011, was in response to a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or heath, and VA emergency facilities were not feasibly available at that time.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses for treatment provided at Calhoun Liberty Hospital on January 18, 2011, have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. § 17.120 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has requested that VA provide payment for the cost of medical care he received at Calhoun Liberty Hospital on January 18, 2011, for intermittent right eye blindness because the treatment was authorized by his VA treatment provider and was provided in response to a medical emergency.  He has indicated that his VA treatment provider told him to go to the local emergency room if he experienced the problem again, which he believes constitutes authorization.  See January 2012 notice of disagreement and April 2012 substantive appeal.

Initially, because the requirements for payment or reimbursement for medical expenses incurred without prior authorization from VA under 38 U.S.C.A. § 1728 (West 2014) are met, further discussion of the question of whether the Veteran had prior authorization for this treatment is not necessary.

Under 38 U.S.C.A. § 1728, VA will pay or reimburse the reasonable value of emergency treatment provided by a non-VA facility to a veteran entitled to hospital care or medical services if: (1) such care or services were rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition for a veteran who (i) is a participant in a vocational rehabilitation program and (ii) is medically determined to have been in need of care or treatment to make possible such veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition; and (3) VA or other federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical, or treatment had been or would have been refused.  38 U.S.C.A. §§ 1725(f)(1) (defining "emergency treatment") and 1728; 38 C.F.R. § 17.120 (2015).

All three requirements must be met before reimbursement can be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

In this case, the Veteran has permanent and total service-connected disability based on his award of TDIU, effective from August 15, 2005 (i.e., prior to the date of the subject treatment at Calhoun Liberty Hospital).  Therefore, the provisions of 38 U.S.C.A. § 1728 are for application.

In addition, the Board finds that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention at that time would have been hazardous to life or health.  In this regard, a VA telephone record shows that the Veteran's spouse contacted the VAMC in Gainesville, Florida, on January 13, 2011, to report that the Veteran was having intermittent episodes of loss of vision for a few moments/seconds.  The nurse instructed the Veteran's spouse to take her husband to the closest emergency room the next time that occurred.  The Veteran's spouse indicated that she wanted to schedule an appointment with the Veteran's VA physician because her husband may need a referral for treatment.

The Veteran arrived for the appointment with his VA physician in the late morning on January 18, 2011, with an initial complaint of pressure, dryness, and episodes of inability to see directly from his right eye for the last several months; he said that he was not very concerned about this, and his spouse made the appointment.  On physical evaluation, he described having transient loss of vision in the right eye (two or three times, as recently as last week) that started about six weeks earlier.  The assessment was right eye visual symptoms, concerning for vascular/arterial disease, and it was noted that the Veteran planned to have further evaluation with his non-VA cardiologist.  The VA physician also noted that the Veteran understood that another episode of the "curtain coming down over [his right] eye vision" represented a vision/life-threatening situation that should be evaluated immediately, and that the Veteran would contact them if he had any difficulty obtaining the necessary medical care.  The VA physician noted that a referral had been sent to the cardiologist later that afternoon, and a VA nurse's note from the next day (January 19) indicates that she spoke to the cardiologist's office to see if the Veteran could be seen in his office that day.

Meanwhile, the Veteran presented to the Calhoun Liberty Hospital emergency room at 8:33 p.m., several hours after he had seen his VA treatment provider, with a complaint of the vision in his right eye going black approximately once a week, starting three weeks earlier.  He indicated that he was "waiting for VA."  He was diagnosed with a retinal spasm and discharged with instructions to follow-up with the Eye Center.

In light of these circumstances, the Board finds that the evidence shows that the Veteran had a medical emergency at the time he sought non-VA care on the evening of January 18, 2011.  He had not considered his right eye intermittent blindness to be an emergency situation when he first arrived for his VA appointment in the morning; however, his VA treatment provider subsequently informed him that another episode would represent a vision/life-threating situation that should be evaluated immediately.  On review, it appears that the Veteran based his decision to go to the emergency room near his home in response to that information when he experienced a recurrence of that symptomatology.

The Board observes that there are January 2012 and February 2012 VA medical opinions in which VA physicians determined that this situation was non-emergent in nature; however, the Board affords these opinions limited probative value because they are without a complete rationale.

Regarding the question of whether a VA facility was feasibly available, the Board finds that the nearest VAMC was not feasibly available on January 18, 2011, around 8:30 p.m.  Specifically, the Board observes that the VAMC in Gainesville that he went to earlier that day is over 200 miles from his home, and the closest VAMC in Tuskegee, Alabama, is over 150 miles from his home.  Calhoun Liberty Hospital is located about 11.7 miles from his home.  In other words, it would be unreasonable to expect the Veteran to forgo treatment at the non-VA hospital that is located within about 15 minutes of the place he resides, in favor of the nearest open VAMC with emergency services that is located several hours away.  See 38 C.F.R. §§ 17.52, 17.53, and 17.130.

Based on the foregoing, the Board concludes that payment or reimbursement of unauthorized medical expenses for treatment provided to the Veteran at Calhoun Liberty Hospital on January 18, 2011, is warranted.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided at Calhoun Liberty Hospital on January 18, 2011, is granted.



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


